DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 (Claims 1-15) in the reply filed on 4/14/2021 is acknowledged. New claims 21-25 have been added and claims 16-20 are cancelled. Claims 1-15 and 21-25 pending in this Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "overlap", "layer", "portion" are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “to occupy the same area in part”, “one thickness lying over or under another”, “an often limited part of a whole” respectively. Further note the limitation “contact” is being interpreted to include "direct contact" (no intermediate materials, elements or space disposed there between) and "indirect contact" (intermediate materials, elements or space disposed there between).

Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer; Kevin John (US 2010/0224960 A1 hereinafter Fischer).
Regarding Claim 1, Fischer discloses in Fig 4: A chip structure, comprising:
a semiconductor substrate (200);
a first dielectric layer (410) over the semiconductor substrate;
a first conductive layer (541) over the first dielectric layer (410);
a second dielectric layer (420) over the first conductive layer and the first dielectric layer;
a first conductive via (391/361) passing through the second dielectric layer (420), the first conductive layer (541), and the first dielectric layer (410) and electrically connected to the first conductive layer;
a second conductive via (392/362) passing through the second dielectric layer (420) and the first dielectric layer (410), wherein the first conductive layer (541) is partially between the first conductive via and the second conductive via (portion of 541 is beyond the through via 361/391 on the left side of Fig 4);
a first conductive pad (393) over and in direct contact with the first conductive via (361-391); and
a second conductive pad (394) over and in direct contact with the second conductive via (392/362) [0040, 0046].

Regarding Claim 2, Fischer discloses in Fig 4: The chip structure as claimed in claim 1, further comprising:
a wiring layer (341/331/321/311/343/332/323/312)) between the semiconductor substrate (200) and the first dielectric layer (410) , wherein the wiring layer comprises a first conductive line (341) and a second conductive line (340), the first conductive via (361-391) is over and electrically connected to the first conductive line (341), and the second conductive via (392/362) is over and electrically connected to the second conductive line (343) [0046].

Regarding Claim 3, Fischer discloses in Fig 4: The chip structure as claimed in claim 2, wherein the first conductive layer (541) is thinner than the first conductive line (341). A figure teaches everything it shows to a person having ordinary skill in the art.  See In re Mraz, 455 F.2d 1069, 1071 (CCPA 1972) (figures can be relied upon for what they show.)

Regarding Claim 4, Fischer discloses in Fig 4: The chip structure as claimed in claim 2, wherein the first conductive layer (541) is thinner than the first conductive pad (393). A figure teaches everything it shows to a person having ordinary skill in the art.  See In re Mraz, 455 F.2d 1069, 1071 (CCPA 1972) (figures can be relied upon for what they show.)

Claim(s) 1, 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rubin, Joshua (US 10,483,344 B1 hereinafter Rubin).
Regarding Claim 1, Rubin discloses in Fig 8: A chip structure, comprising:
a semiconductor substrate (102);
a first dielectric layer (130-1) over the semiconductor substrate;
a first conductive layer (140) over the first dielectric layer (130-1);
a second dielectric layer (130-2) over the first conductive layer and the first dielectric layer;
a first conductive via (190b) passing through the second dielectric layer (130-2), the first conductive layer (140), and the first dielectric layer (130-1) and electrically connected to the first conductive layer (140);
a second conductive via (190a) passing through the second dielectric layer (130-2) and the first dielectric layer (130-1), wherein the first conductive layer (140) is partially between the first conductive via and the second conductive via (portion of 140 is beyond the through via 190b on the right side of Fig 8);
a first conductive pad (192b) over and in direct contact with the first conductive via (190b); and
a second conductive pad (192a) over and in direct contact with the second conductive via (190a) (Col 6 lines 40, 56; Col 7 lines 25,38, Col 8 lines 48, 55-67).

Regarding Claim 7, Rubin discloses in Fig 8: The chip structure as claimed in claim 1, further comprising:
a third dielectric layer (160-1)over the first conductive layer (140) and the first dielectric layer (130-1); and


Regarding Claim 8, Rubin discloses in Fig 8: The chip structure as claimed in claim 7, wherein the third dielectric layer (160-1) is thinner than the first dielectric layer (130-1). A figure teaches everything it shows to a person having ordinary skill in the art.  See In re Mraz, 455 F.2d 1069, 1071 (CCPA 1972) (figures can be relied upon for what they show.)

Claims 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (US 2019/0013269 A1 hereinafter Zhang).
Regarding Claim 11, Zhang discloses in Fig 7: A chip structure, comprising:
a semiconductor substrate (10);
a conductive line (14) over the semiconductor substrate;
a first dielectric layer (18) over the conductive line and the semiconductor substrate;
a first conductive layer (22) over the first dielectric layer, wherein the first conductive layer is thinner than the conductive line (See Fig 7);

a first conductive via (66) passing through the second dielectric layer (36), the first conductive layer(22), and the first dielectric layer (18) and electrically connected to the first conductive layer and the conductive line (14); and
a first conductive pad over (62) and in direct contact with the first conductive via (66) [0015, 0026, 0028].

Regarding Claim 12, Zhang discloses in Fig 7: The chip structure as claimed in claim 11, further comprising:
a third dielectric layer (24) over the first conductive layer (22) and the first dielectric layer (18);
a second conductive layer (26) over the third dielectric layer and overlapping the first conductive layer, wherein the second dielectric layer (36) is over the second conductive layer (26) and the third dielectric layer (24);
a second conductive via (68) passing through the second dielectric layer(36), the second conductive layer (26), the third dielectric layer (24), and the first dielectric layer (18), and the second conductive via is electrically connected to the second conductive layer (26); and
a second conductive pad (62) over and in direct contact with the second conductive via (68).

Regarding Claim 13, Zhang discloses in Fig 7: The chip structure as claimed in claim 12, further comprising:
a fourth dielectric layer (28)  over the second conductive layer (26) and the third dielectric layer (24); and a third conductive layer (30/60) over the fourth dielectric layer and overlapping the second conductive layer (26), wherein the second dielectric layer (36) is over the third conductive layer (30/60) and the fourth dielectric layer (28), the first conductive via (64) further passes through the third conductive layer (30/60), and the first conductive via is further electrically connected to the third conductive layer (See Fig 7) [0025,0026].

Regarding Claim 14, Zhang discloses in Fig 7: The chip structure as claimed in claim 13, wherein the third conductive layer (30)  comprises a conductive film (30) and a dummy film (60: spacer on the right side of through via 68 in mark-up below), the conductive film and the dummy film are spaced apart and electrically insulated from each other, the first conductive via (66) passes through the conductive film (30), and the second conductive via (68) passes through the dummy film (60). Examiner notes that the claim does not specify any structural or material aspects of the dummy film and hence spacer 60 as disclosed by Zhang is being used to read on the limitation of “dummy film”.

    PNG
    media_image1.png
    453
    703
    media_image1.png
    Greyscale

Claim(s) 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer; Kevin John (US 2010/0224960 A1 hereinafter Fischer2).
Regarding Claim 21, Fischer2 teaches in Fig 2: A chip structure, comprising:
a semiconductor substrate (200);
a first dielectric layer (410) over the semiconductor substrate;
a first capacitor electrode (511) over the first dielectric layer;
a second capacitor electrode (521) over the first dielectric layer, wherein the second capacitor electrode overlaps the first capacitor electrode (See Fig 2), and the second capacitor electrode is spaced apart from the first capacitor electrode (See Fig 2 – both capacitor electrodes are separated by dielectric 611);
a second dielectric layer (420) over the semiconductor substrate and covering the first capacitor electrode and the second capacitor electrode (See Fig 2);

a bump structure (393) over and in direct contact with the first conductive structure (391-361).

Regarding Claim 22, Fischer2 teaches in Fig 2: The chip structure as claimed in claim 21, further comprising: a solder ball (398) over and in direct contact with the bump structure (393).

Regarding Claim 23, Fischer2 teaches in Fig 2: The chip structure as claimed in claim 21, further comprising:
a second conductive structure (392/362) over the second dielectric layer (420), and passing through the second dielectric layer, the second capacitor electrode (521), and the first dielectric layer (410), and electrically connected to the second capacitor electrode (521).

Regarding Claim 24, Fischer2 teaches in Fig 2: The chip structure as claimed in claim 23, wherein the second conductive structure (362/392) is in direct contact with the second dielectric layer (420), the second capacitor electrode (521), and the first dielectric layer (410).

Regarding Claim 25, Fischer2 teaches in Fig 2: The chip structure as claimed in claim 24, wherein the first conductive structure (361/391) is in direct contact with the second dielectric layer (420), the first capacitor electrode (511), and the first dielectric layer (410).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US 2010/0224960 A1 hereinafter Fischer) in view of Yamazaki, Shumpei (US 2008/0245880 A1 hereinafter Yamazaki).
Regarding Claim 5, Fischer discloses in Fig 4: The chip structure as claimed in claim 1 and that the passive components such as capacitors and resistors are used in microprocessor circuitry [0004] and also that a MIM capacitor is formed in the BEOL layers (400) as shown in Fig 4 (see rejection for claim 1) [0040].
Fischer does not disclose that: wherein the first conductive layer comprises a conductive line, and the conductive line has a spiral shape.
However, Yamazaki in a similar device teaches in Fig 1 and 2: a piral conductive line (antenna) formed in an interconnect (BEOL) structure so that wherein the first conductive layer comprises a conductive line (103), and the conductive line has a spiral 
References Yamazaki and Fischer are analogous art because they both are directed to MIM capacitor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Fischer with the specified features of Yamazaki because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Yamazaki and Fischer so that the first conductive layer comprises a conductive line, and the conductive line has a spiral shape as taught by Yamazaki in Fischer’s device since, this provides for a means to electrically connect the resistor in a BEOL structure to external circuits and other devices.

Regarding Claim 6, Fischer and Yamazaki disclose: The chip structure as claimed in claim 5, Fischer discloses in Fig 4 that the first conductive via (361/391) and the second conductive via (362/392) respectively pass through the first end portion (first terminal or electrode) and the second end portion (second terminal or electrode) and are electrically connected to the capacitor [0040].
Fischer does not disclose: wherein the conductive line has a first end portion and a second end portion, the first conductive via and the second conductive via 
However, Yamazaki in a similar device teaches in Fig 1 and 2: an antenna formed in an interconnect (BEOL) structure wherein the conductive line (103 antenna) has a first end portion and a second end portion, and the first conductive terminal (104) and the second conductive terminal (104 on the right side as shown in Fig 1) are electrically connected to the conductive line (103) [0037,0039]. Examiner notes that even though Fischer discloses a capacitor that is formed in the BEOL structures and connected via conductive vias, it would be obvious for one of ordinary skilled in the art to use a similar connection strategy for an antenna taught by Yamazaki so that the first and second conductive vias pass through the end portions and are electrically connected to the antenna (conductive line as claimed).
References Yamazaki and Fischer are analogous art because they both are directed to MIM capacitor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Fischer with the specified features of Yamazaki because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Yamazaki and Fischer so that the conductive line has a first end portion and a second end portion, the first conductive via and the second conductive via respectively pass through the first end portion and the second end portion, and the first conductive via and the second conductive via are electrically connected to the conductive line as taught by Yamazaki in Fischer’s device .

Claim 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US 2010/0224960 A1 hereinafter Fischer) in view of Hao et al (US 2014/0184381 A1 hereinafter Hao).
Regarding Claim 9, Fischer discloses in Fig 4: The chip structure as claimed in claim 1 and that the passive components such as capacitors and resistors are used in microprocessor circuitry [0004] and also that a MIM capacitor is formed in the BEOL layers (400) as shown in Fig 4 (see rejection for claim 1) [0040].
Fischer does not disclose that: wherein the first conductive layer comprises a conductive line, and the conductive line has a wavy shape.
However, Hao in a similar device teaches in Fig 6: a resistor formed in an interconnect (BEOL) structure so that wherein the first conductive layer comprises a conductive line (610), and the conductive line has a wavy shape [0070]. Examiner notes that even though Fischer discloses a capacitor that is formed in the BEOL structures and connected via conductive vias, it would be obvious for one of ordinary skilled in the art to use a similar connection strategy for a resistor taught by Hao.
References Hao and Fischer are analogous art because they both are directed to MIM capacitor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Fischer with the specified features of Hao because they are from the same field of endeavor.


Regarding Claim 10, Fischer and Hao disclose: The chip structure as claimed in claim 9. Fischer discloses in Fig 4 that the first conductive via (361/391) and the second conductive via (362/392) respectively pass through the first end portion (first terminal or electrode) and the second end portion (second terminal or electrode) and are electrically connected to the capacitor [0040].
Fischer does not disclose: wherein the conductive line has a first end portion and a second end portion, the first conductive via and the second conductive via respectively pass through the first end portion and the second end portion, and the first conductive via and the second conductive via are electrically connected to the conductive line.
However, Hao in a similar device teaches in Fig 6: a resistor (600) formed in an interconnect (BEOL) structure wherein the conductive line (resistor) has a first end portion and a second end portion, and the first conductive terminal (604) and the second conductive terminal (604) are electrically connected to the conductive line (610) [0070]. Examiner notes that even though Fischer discloses a capacitor that is formed in the BEOL structures and connected via conductive vias, it would be obvious for one of ordinary skilled in the art to use a similar connection strategy for a resistor taught by 
References Hao and Fischer are analogous art because they both are directed to MIM capacitor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Fischer with the specified features of Hao because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Hao and Fischer so that the conductive line has a first end portion and a second end portion, the first conductive via and the second conductive via respectively pass through the first end portion and the second end portion, and the first conductive via and the second conductive via are electrically connected to the conductive line as taught by Hao in Fischer’s device since, this provides for a means to electrically connect the resistor in a BEOL structure to external circuits and other devices.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2019/0013269 A1 hereinafter Zhang) in view of Fischer (US 2010/0224960 A1 hereinafter Fischer).
Regarding Claim 15, Zhang discloses in Fig 7: The chip structure as claimed in claim 11.
Zhang does not disclose: further comprising: a bump structure over and in direct contact with the first conductive pad.

References Zhang and Fischer are analogous art because they both are directed to MIM capacitor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Zhang with the specified features of Fischer because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Zhang and Fischer so that a bump structure over and in direct contact with the first conductive pad as taught by Fischer in Zhang’s device since, this provides for a means to electrically connect the capacitor to external circuits and other devices.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Childs et al (US 2013/0270675 A1 hereinafter Childs) in view of Fischer (US 2010/0224960 A1 hereinafter Fischer).
Regarding Claim 11, Childs discloses in Fig 7: A chip structure, comprising:
a semiconductor substrate (110);
a conductive line (118) over the semiconductor substrate;
a first dielectric layer (122) over the conductive line and the semiconductor substrate;
a first conductive layer (126) over the first dielectric layer (122);
a second dielectric layer (136) over the first conductive layer (126) and the first dielectric layer (122);

a first conductive pad over (190) and in direct contact with the first conductive via (138) [0014, 0018, 0023].
Childs does not disclose that wherein the first conductive layer is thinner than the conductive line.
However, Fischer in a similar device teaches in Fig 2: wherein the first conductive layer (511) is thinner than the conductive line (341) [0025, 0029].
References Childs and Fischer are analogous art because they both are directed to MIM capacitor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Childs with the specified features of Fischer because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Childs and Fischer so that the first conductive layer is thinner than the conductive line as taught by Fischer in Childs’s device since, having a thicker conductive line provides for a higher current carrying capacity in the chip structure.

Regarding Claim 12, Childs and Fischer disclose: The chip structure as claimed in claim 11, further comprising: Childs discloses in Fig 1: a third dielectric layer (128) over the first conductive layer (126) and the first dielectric layer (122);

a second conductive via (140) passing through the second dielectric layer(136), the second conductive layer (130), the third dielectric layer (128), and the first dielectric layer (122), and the second conductive via is electrically connected to the second conductive layer (130); and
a second conductive pad (190) over and in direct contact with the second conductive via (140) [0023-0024].

Regarding Claim 13, Childs and Fischer disclose: The chip structure as claimed in claim 12, further comprising: Childs discloses in Fig 1: a fourth dielectric layer (132)  over the second conductive layer (130) and the third dielectric layer (128); and a third conductive layer (134/135) over the fourth dielectric layer and overlapping the second conductive layer (130), wherein the second dielectric layer (136) is over the third conductive layer (134/135) and the fourth dielectric layer (132), the first conductive via (138) further passes through the third conductive layer (134/135), and the first conductive via is further electrically connected to the third conductive layer (See Fig 1) [0025,0026].

Regarding Claim 14, Childs and Fischer disclose: The chip structure as claimed in claim 13, further comprising: Childs discloses in Fig 1: wherein the third conductive layer (134/135)  comprises a conductive film (134) and a dummy film (135), the 

Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure has been listed in the PTO-892 document. It is suggested Applicant refer to PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564.  The examiner can normally be reached on Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NISHATH YASMEEN/Primary Examiner, Art Unit 2811